Name: Commission Regulation (EEC) No 2258/81 of 3 August 1981 on the supply of durum wheat to Somalia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/ 16 Official Journal of the European Communities 6 . 8 . 81 COMMISSION REGULATION (EEC) No 2258/81 of 3 August 1981 on the supply of durum wheat to Somalia as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Regulation (EEC) No 1949/81 (2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (5), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas, on 19 May 1981 , the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure 10 000 tonnes of cereals to Somalia under its food-aid programme for 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 August 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2 ) OJ No L 198 , 20 . 7 . 1981 , p . 2 . (3 ) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4 ) OJ No 106, 30 . 10 . 1962, p . 2553/62. (5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . (6) OJ No L 192, 26 . 7 . 1980, p . 11 . 6 . 8 . 81 Official Journal of the European Communities No L 220/ 17 ANNEX 1 . Programme : 1981 2. Recipient : Somalia 3 . Place or country of destination : Somalia 4. Product to be mobilized : durum wheat 5 . Total quantity : 10 000 tonnes 6 . Number of lots : two Lot 1 : 7 500 tonnes Lot 2 : 2 500 tonnes 7 . Intervention agency responsible for conducting the procedure : AIMA Azienda di Stato per gli Interventi sui Mercati Agricoli , via Palestro 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods : The durum wheat must be of fair and sound merchantable quality, be free from odour, and correspond at least to the standard quality for which the intervention price is fixed The varieties referred to in Article 4(6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7 . 1977, p. 18) are excluded 10 . Packaging :  in new bags (')  jute sacks of a minimum weight of 600 g or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking of the bags : letters at least 5 cm high : 'Durum wheat/Gift of the European Economic Community to Somalia 11 . Port of shipment : a Community port 1 12 . Delivery stage : cif 13 . Port of landing :  Lot 1 : Mogadiscio  Lot 2 : Berbera 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 1 September 1981 16 . Shipment period : 1 to 31 October 1981 17 . Security : 12 ECU per tonne ( ! ) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods , with the marking followed by a capital 'R .